TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 27, 2021



                                      NO. 03-18-00766-CR


                              Bryan Wayne Whillhite, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
    AFFIRMED IN PART; REVERSED AND RENDERED IN PART ON REMAND --
                       OPINION BY JUSTICE KELLY




This is an appeal from the judgments adjudicating guilt entered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment adjudicating guilt as to the conviction for sexual assault of a child. Therefore,

the Court affirms the judgment adjudicating guilt for that conviction. However, the Court further

holds that there was reversible error in the judgment adjudicating guilt as to the conviction for

online solicitation of a minor. Therefore, the Court reverses the judgment adjudicating guilt and

renders a judgment of acquittal for that offense. The State shall pay all costs relating to this

appeal, both in this Court and in the court below.